DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The replacement drawings filed 8/3/21 are approved and have been entered.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An apparatus, wherein a sensor of the one or more sensors is arranged between a pair of the slits, and wherein when an object is inserted into an orifice created by the slits, the sensor is configured to maintain contact with the object, thereby allowing a measurement by the sensor of a characteristic of the object over a predetermined period of time (claim 1).
A first flexible substrate, wherein a sensor of the one or more sensors is arranged between a pair of the slits; an insertion means for holding an object inserted into an orifice created by the slits and maintaining contact by the sensor with the object; and a measuring means for monitoring, over a predetermined period of time, a characteristic of the object obtained from the sensor in contact with the inserted object (claim 10).
A method for facilitating measurement of an object, wherein the flexible substrate has a plurality of slits and one or more sensors, wherein a sensor of the one or more sensors is arranged between a pair of the slits, and wherein the orifice is created by the slits; the method comprising maintaining contact by the sensor with the inserted object; and monitoring, over a predetermined period of time, a characteristic of the inserted object obtained from the sensor in contact with the inserted object (claim 20).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/5/21